IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-45,979-02


EX PARTE GEORGE ALARICK JONES





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. W94-03320-V(A) IN THE 292nd DISTRICT COURT
FROM DALLAS COUNTY


	Per curiam.  Keasler, J., not participating.

O R D E R


 This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, Section 5 of the Texas Code of Criminal Procedure.
	On March 22, 1995, Applicant was convicted of the offense of capital murder.  The
jury answered the special issues submitted under Article 37.071 of the Texas Code of
Criminal Procedure, and the trial court, accordingly, set punishment at death.  The conviction
was affirmed on direct appeal.  Jones v. State, 982 S.W.2d 386 (Tex. Crim. App. 1998). 
Applicant's initial writ, Ex parte Jones, WR-45,979-01, was denied on September 13, 2000. 
  
	Applicant presented a subsequent writ on January 12, 2005.  His second claim, that
his execution would violate the Eighth Amendment's prohibition against the execution of the
mentally retarded, satisfied the requirements of Article 11.071, Section 5 of the Texas Code
of Criminal Procedure, and was remanded to the trial court for consideration of that issue. 	The trial court has made findings of fact and conclusions of law recommending that
this application be denied because Applicant has failed to show that he is mentally retarded. 
We have reviewed the record of the hearing and the trial court's findings of fact and
conclusions of law and agree this application should be denied.  
		IT IS SO ORDERED THIS THE 24th DAY OF FEBRUARY, 2010.

Do Not Publish